Citation Nr: 1135190	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-35 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert F. Howell, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A May 2008 Board decision found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for PTSD.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court granted a Joint Motion for Remand, found that new and material evidence had been received to reopen the claim, and remanded the matter for readjudication consistent with the motion.

As the record contains multiple psychiatric diagnoses, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of stressors during his service in Vietnam.  He submitted a statement dated in February 2006 from W. P. O., who attested to serving in the same location as the Veteran in 1970 and to enemy attacks on that battalion headquarters location.  Review of the Veteran's personnel records confirms his presence in the unit and location, and command chronologies of the relevant unit confirm attacks at the Veteran's location.  Thus, the Board concedes that the claimed stressor of enemy attacks on the Veteran's unit is confirmed.

While the Veteran contends that he has PTSD as a result of inservice stressors, the record also includes other psychiatric diagnoses.  Specifically, a VA psychiatric examination dated in April 2001 diagnosed anxiety disorder, not otherwise specified, as well as major depressive disorder that was secondary to the anxiety disorder.  The examiner indicated that this disability may be related to the Veteran's inservice experiences.  

As previously stated, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Clemons, 23 Vet. App. at 1.  The Board finds that an examination is necessary in this case to properly assess the Veteran's psychiatric condition and a medical opinion is necessary to determine if any acquired psychiatric disorder is related to service, including the confirmed stressor.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether he has PTSD or another psychiatric disorder related to service.

a. Prior to the examination, specify for the examiner the stressor that is established by the record; that is, enemy attacks on his battalion headquarters.  The claims file should be made available to the examiner for review.

b. The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD. The examination report should include a detailed account of all pathology present. Any further indicated special studies, including psychological studies, should be accomplished.

c. If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor found to be sufficient to produce PTSD by the examiner.

d. If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.  The examiner should specifically comment on the findings of the April 2001 VA psychiatric examination.

Any opinions expressed by the examiner must be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


